        Case 1:18-mj-04067-UA Document 33 Filed 11/05/18 Page 1 of 3
                                                                                OR\G\NAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                      Deferred Prosecution Agreement

                     v.                                                             18 Mag. 4067

 Robert Tierney,

                             Defendant.


To: Robert Tierney

        On May 14, 2018, a criminal complaint was issued by a United States Magistrate Judge in
the Southern District of New York, in which you are accused of committing certain offenses
against the United States, to wit, (1) conspiracy to commit mail fraud, in violation of Title 18,
United States Code Section 1349; (2) conspiracy to commit wire fraud, in violation of Title 18,
United States Code Section 1349; (3) conspiracy to commit money laundering, in violation of
Title 18, United States Code Section 1956(h); and (4) conspiracy to engage in monetary
transactions in property derived from specified unlawful activity, in violation of 18 United States
Code Section 1956(h). After a thorough investigation, however, it has been determined that the
interest of the United States and your own interest will best be served by deferring prosecution in
this District. Prosecution will be deferred during the term of your good behavior and satisfactory
compliance with the terms of this agreement (the "Agreement") for the period of six months from
the signing of the Agreement. The terms and conditions constituting your good behavior and
satisfactory compliance are as follows:

       (1)     You shall refrain from violation of any law (federal, state, and local). You shall
               immediately contact your U.S. Pretrial Services Officer if arrested or questioned by
               a law enforcement officer.

       (2)     You shall associate only with law-abiding persons.

       (3)     To the extent you are able, you shall work regularly at a lawful occupation and/or
               regularly attend school and support your legal dependents. When out of work or
               not attending school you shall notify your supervising U.S. Pretrial Services Officer
               at once. You shall consult him or her prior to job and school changes.

       (4)     You shall notify your supervising U.S. Pretrial Services Officer immediately ofany
               change in your place of residence.

       (5)     You shall follow your supervising U.S. Pretrial Services Officer's instructions and
               advice.

       (6)     You shall report to or contact your supervising U.S. Pretrial Services Officer as
               directed.
         Case 1:18-mj-04067-UA Document 33 Filed 11/05/18 Page 2 of 3




        As a further condition you hereby consent to disclosure, by any federal, state or local
government agency, or by any medical or substance abuse treatment provider, to the U.S. Pretrial
Services Officer supervising your case, of such medical and treatment records as may be requested
by the Pretrial Services Officer to evaluate deferral of prosecution in this case. You further agree
that you will execute any additional consent forms that any such agency or provider may require
to release such information.

        The United States Attorney may at any time revoke or modify any condition of this
provisional release or change the period of such supervision. The United States Attorney may
discharge you from supervision at any time. The United States Attorney may at any time proceed
with the prosecution for this offense should the United States Attorney, in his or her so le discretion,
deem such action advisable.

        If upon completion of your supervision a written report from your supervising U.S. Pretrial
Services Officer is received to the effect that you have complied with all the rules, regulations,
conditions, and special conditions applicable to your deferred prosecution, no further prosecution
will be instituted in this District for the above offense.

Dated:     New York, New York
           November 5, 2018
                                                             GEOFFREY S. BERMAN
                                                             United States Attorney for the
                                                             Southe District of New York


                                                       By:
                                                             Alex ossmiller I Alison Moe
                                                             Assistant United States Attorneys
                                                             Tel.: (212) 637-2415 I 2225




                                                   2
         Case 1:18-mj-04067-UA Document 33 Filed 11/05/18 Page 3 of 3




The undersigned hereby consents to the foregoing and expressly waives any and all rights to a
speedy trial pursuant to the Sixth Amendment to the United States Constitution, the Speedy Trial
Act, 18 U.S.C. §§ 3161 et seq., and any other pertinent provisions, and consents to the adjournment
of all pending proceedings in this case. The undersigned further waives the applicable statute of
limitations with respect to any prosecution that is not time-barred on the date that this agreement
is signed. It is the intent of this provision to toll the applicable statute of limitations during the
pendency of the deferred prosecution.

Dated:     New York, New York
           November 5, 2018




                                                          Robert Tierney
                                                          Defendant




Pursuant to 18 U.S.C. § 3161(h)(2), exclusion under the Speedy Trial Act of the period of time
during which the prosecution of the defendant is deferred pursuant to this agreement is hereby
approved.

Dated:     New York, New York
           November 5, 2018



                                                          United States Magistrate Judge



The undersigned hereby consents to the foregoing and will accept supervision of the above-named
defendant on the conditions set forth herein.

Dated:     New York, New York
           November 5, 2018


                                                      United States Pretrial Services Officer




                                                  3
